                  IN THE UNITED STATES DISTRICT COURT                   FILED
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION                              NOV 2? 2019
                                                                        Clerk, u S Courts
                                                                        D1stnct Of Montana
                                                                         Missoula Division
 UNITED STATES OF AMERICA,                          CR 19-11-BU-DLC

                       Plaintiff,

 vs.                                                       ORDER

 AARON MATTHEW MANNING,

                       Defendant.


       Before the Court is the United States' Unopposed Motion for Final Order of

Forfeiture. (Doc. 43.) The Court FINDS:

       (1)   The United States commenced this action pursuant to 18 U.S.C. §

2253(a);

       (2)   The Court entered a Preliminary Order of Forfeiture on September 16,

2019 (Doc. 40);

       (3)   All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C. § 982(b)(l) and 21

U.S.C. § 853(n)(l); and

       (4)   Cause appears to support the issuance of a forfeiture order pursuant to

18 U.S.C. § 2253(a).

       Accordingly, IT IS ORDERED that:

       (1)   The United States' Motion (Doc. 43) is GRANTED.
      (2)      Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 2253(a), free from the claims of any

other party:

      •        One Alcatel OneTouch, Model A564 smartphone seized from
               Defendant Manning's residence on February 28, 2016.

      (3)      The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this       2.3:~ day ofNovemb       , 019.




                                          Dana L. Christensen, Chief District Judge
                                          United States District Court
